Title: Bezaleel Howe’s Account, 20 August 1783
From: Howe, Bezaleel
To: 


                        
                            
                                20 August 1783
                            
                        
                        Money Payd to his Excellency the Commander in Chiefs Servants at Nuburg—By Lieut. Bezl Howe—the 20th August
                            1783
                        
                            
                                
                                To Franses Millor Fayor
                                
                                4 Dols.
                            
                            
                                
                                Payd to Carltors for Money Lost
                                
                                14 Do
                            
                            
                                
                                Do to Hymer
                                
                                6 Do
                            
                            
                                
                                to Adam the Cooke 
                                
                                5 Do
                            
                            
                                
                                to Titus
                                
                                1 Do
                            
                            
                                
                                to John Barton two Dollars
                                
                                2 Do
                            
                            
                                
                                To Boyd for his Expenses at Brumswic
                                
                                
                                     2 Do 
                                
                            
                            
                                
                                
                                
                                34
                            
                        
                    